Opinion by
Judge Cofer :
The mortgage was of the entire tract of land “supposed to embrace two hundred and sixty-seven acres”, and the judgment was to sell “the tract of land mentioned and described in the mortgage exhibited, and all the right, title and interest therein of both the defendants.” The commissioner reported that no one offering to pay the judgment for less than the whole tract, “the plaintiff, A. J. Mer*783shan, then offered and bid to take the land for his judgment and costs”, and no person offering to “pay the debt for any less number of acres, the land was cried off to the plaintiff.”

R. M. & W. 0. Bradley, for appellant.


W. D. Hopper, for appellee.

The sale was reported to the court and confirmed without exceptions or obj ections. Sale was directed to be made of the whole tract, or so much of it as was necessary to pay the debt, and he did sell it for the debt and costs, and that report, having been- confirmed, is conclusive that the sale was in gross and not by the acre, and the. judgment must be affirmed.